456 F.2d 245
Carl James WEDDING, Petitioner,v.John W. WINGO, Warden, Kentucky State Penitentiary, Respondent.
No. 71-2090.
United States Court of Appeals,Sixth Circuit.
March 16, 1972.

Carl James Wedding, in pro. per.
Ed W. Hancock, Atty. Gen., James M. Ringo, Asst. Atty. Gen., Commonwealth of Kentucky, Frankfort, Ky., on brief for respondent.
Before PHILLIPS, Chief Judge, and WEICK and MILLER, Circuit Judges.
PER CURIAM.


1
Wedding appeals from the dismissal of his petition for writ of habeas corpus without an evidentiary hearing.


2
He is serving a life sentence imposed in 1949 by the Webster Circuit Court in Kentucky after a plea of guilty to murder.  He asserts among other things that his counsel was not appointed until the day of the trial; that he was not advised of his right of trial by jury; and that his guilty plea was coerced by threat of a possible death sentence.


3
The record disclosed that Wedding filed a post conviction proceeding under R.Cr. 11.42 in the State courts of Kentucky, which was dismissed without an evidentiary hearing.  The Kentucky Court of Appeals affirmed in an opinion rendered June 11, 1971, Wedding v. Commonwealth, Ky., 468 S.W.2d 273.


4
We conclude that the petition for habeas corpus presents issues of fact requiring an evidentiary hearing.  Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770; Yates v. Wingo, 425 F.2d 1167 (6th Cir. 1970).


5
Reversed and remanded.